89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Inalene LEWIS, Appellant,v.Benjamin REYNOLDS;  Sharron Longino;  Michael Dunaway;Arthur Paul Bowen;  Mike Dunn;  United States ofAmerica, Appellees.
No. 95-3035.
United States Court of Appeals, Eighth Circuit.
Submitted April 26, 1996.Filed May 2, 1996.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Inalene Lewis appeals from the district court's1 order dismissing her complaint with prejudice in this action arising out of the debtor-creditor relationship between Lewis and the Farmers Home Administration (FmHA), previous litigation between the parties, and the foreclosure on Lewis's home.   Having carefully reviewed the record and the parties' briefs, we conclude the district court's judgment was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The HONORABLE JIMM LARRY HENDREN, United States District Judge for the Western District of Arkansas